 

Exhibit 10.7 

 

WAIVER PURSUANT TO

 

SHARE EXCHANGE AGREEMENT

 

Dated as of November 11, 2020

 

This Waiver Pursuant to Share Exchange Agreement (this “Waiver”) is entered into
as of the date first set forth above (the “Waiver Date”) by and between (i)
Tongji Healthcare Group, Inc. a Nevada corporation (the “Company”); (ii) West Of
Hudson Group, Inc., a Delaware corporation (“WOHG”), (iii) each of the
shareholders of WOHG as set forth on the signature pages hereto (the “WOHG
Shareholders”) and (iv) Amir Ben-Yohanan as the representative of the WOHG
Shareholders (the “Shareholders’ Representative”). Each of WOHG and the WOHG
Shareholders may be referred to collectively herein as the “WOHG Parties” and
separately as an “WOHG Party.” Each of the Company, each WOHG Party and the
Shareholders’ Representative may be referred to herein collectively as the
“Parties” and separately as a “Party”.

 

WHEREAS, the Parties are all of the Parties to that certain Share Exchange
Agreement dated as of August 11, 2020 (the “Agreement”) and now desire to
execute this Waiver in connection with the closing of the transactions as
contemplated therein;

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived therefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

1. Defined terms used herein without definition shall have the meanings set
forth in the Agreement.     2. The Parties acknowledge and agree that certain
actions and deliverables required for the Closing to occur may not be obtained
by the Closing, and therefore the Parties agree, notwithstanding anything in the
Agreement to the contrary and pursuant to the provisions of Section 9.14 of the
Agreement, as follows:

 

  (a) To the extent that the certificate of status from the Delaware Secretary
of State for WOHG is not obtained by the Closing, as required by Section
2.04(b)(iii) of the Agreement, the requirement for such deliverable at the
Closing is hereby waived, and such certificate of status shall be delivered by
WOHG to the Company as soon as reasonably practicable following the Closing
Date.         (b) To the extent that the certificate of status from the Nevada
Secretary of State for the Company is not obtained by the Closing, as required
by Section 2.04(b)(iii) of the Agreement, the requirement for such deliverable
at the Closing is hereby waived, and such certificate of status shall be
delivered by the Company to WOHG as soon as reasonably practicable following the
Closing Date.         (c) To the extent that the Series X Designation has not
been filed with, and returned as effective by, the Nevada Secretary of State as
of the Closing, the actions as set forth in Section 2.06 of the Agreement shall
be completed as soon as reasonably practicable following the Closing and the
filing and effectiveness of the Series X Designation.

 

  (d) To the extent that any of the events or actions as set forth in Section
2(a), Section 2(b) and Section 2(c) herein are conditions to the Closing, such
Closing conditions are hereby waived, subject to the completion of such items as
set forth herein.

 

3. This Waiver shall be governed by, enforced, and construed under and in
accordance with the Laws of the State of Nevada, without giving effect to the
principles of conflicts of law thereunder.     4. This Waiver may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which taken together shall be but a single instrument. The execution and
delivery of a facsimile or other electronic transmission of a signature to this
Waiver shall constitute delivery of an executed original and shall be binding
upon the person whose signature appears on the transmitted copy.

 

[Signatures Appear on Following Page] 

 

1

 



 


IN WITNESS WHEREOF, the Parties have executed this Waiver as of the Waiver Date.

 

  Tongji Healthcare Group, Inc.         By: /s/ Amir Ben-Yohanan   Name: Amir
Ben-Yohanan   Title: Chief Executive Officer         West Of Hudson Group, Inc.
        By: /s/ Amir Ben-Yohanan   Name: Amir Ben-Yohanan   Title: Chief
Executive Officer         Shareholders’ Representative         By: /s/ Amir
Ben-Yohanan   Name: Amir Ben-Yohanan         Shareholders:         Amir
Ben-Yohanan         By: /s/ Amir Ben-Yohanan    Name: Amir Ben-Yohanan        
Chris Young         By: /s/ Chris Young   Name: Chris Young         Simon Yu    
    By: /s/ Simon Yu   Name: Simon Yu

 

2

 

 

 